Citation Nr: 1241992	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-11 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for general anxiety disorder (GAD) in excess of 50 percent for the period from November 21, 2003 to November 11, 2009.  

2. Entitlement to an increased rating for GAD in excess of 70 percent from November 12, 2009.  

3. Entitlement a total disability rating for individual unemployability (TDIU) for the period prior to November 11, 2009.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO awarded an increased rating for GAD from 30 to 50 percent, effective November 21, 2003.  In September 2005, further evidence was received from the Veteran, which kept the appeal period open.  See 38 C.F.R. § 3.156(b) (2012).  In August 2006, the RO continued the 50 percent rating; the Veteran filed a timely notice and appeal.  

In March 2010, the RO awarded an increased rating for the GAD to 70 percent effective November 12, 2009.  A TDIU was also awarded from this date.  In June 2011, the Veteran's attorney representative provided a waiver for any new evidence submitted since the last RO adjudication of the case.  

The issue of entitlement to a TDIU is remanded to the RO.  VA will notify you if further action is required on your part.

 
FINDINGS OF FACT

1. For the period of November 21, 2003 to November 11, 2009, the Veteran had occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood due to such symptoms as: suicidal ideation, near-continuous depression, impaired impulse control, anger, insomnia, irritability, difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  

2. In a June 2011 statement, the Veteran withdrew an appeal for an increased rating for general anxiety disorder in excess of 70 percent from November 12, 2009.  


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, for the period of November 21, 2003 to November 11, 2009, criteria for a disability rating of 70 percent for GAD, but no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2012).  

2. The criteria for withdrawal of a substantive appeal on the issue regarding an increased rating for general anxiety disorder from November 12, 2009, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In July 2004, June 2006 and March 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(b) (2012).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the June 2006 letter, the Veteran was informed of the process by which effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was given the rating criteria for the current ratings in effect in a March 2009 letter.  The Board finds that the Veteran has received adequate notice regarding his increased rating claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment, VA and private medical records are all in the file.  The Veteran has not alleged that any records are outstanding and in a June 2011 statement, the Veteran urged the Board to adjudicate the claim.  The Veteran has received multiple VA examinations over the years.  When reviewed together, the Board finds the examinations are fully adequate for rating purposes.  The duties to notify and to assist have been fulfilled.  

Increased rating for general anxiety disorder (GAD) in excess of 50 percent for the period of November 21, 2003 to November 11, 2009 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2012).  Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2012).  In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2012).  For an extraschedular evaluation, there generally must be a "finding that the case presents such an exceptional or unusual disability picture."  Id.  

In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

When deciding claims for increased disability ratings, the Board must particularly consider the credibility of a claimant's statements reporting symptoms.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (noting that the Board's failure to discuss a veteran's report of a symptom, combined with a failure to address her credibility, rendered its statement of reasons or bases inadequate).  

For this time period, the Veteran is currently assigned a 50 percent rating for GAD, which is rated under 38 C.F.R. § 4.130, DC 9400, the schedule of ratings for mental disorders.  In Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the Court held that the symptoms listed in the code do not "constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  The Board, is not required to "find the presence of all, most, or even some, of the enumerated symptoms" in order to assign a particular disability rating.  Id.  

According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9400.  

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as: work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual (DSM) for Mental Disorders, Fourth Edition (DSM-IV), p. 32) and 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  In addition, the Court has held that a GAF score is only one factor in determining a veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  

For the time period on appeal, the Board finds a 70 percent rating is warranted for the service-connected GAD when resolving doubt in favor of the Veteran.  In October 2003, the Veteran appeared at a VA psychiatric appointment in a dysphoric mood with an anxious and depressed affect with crying during interview.  His son's car was stolen and the Veteran was harsh with his son and the police.  His daughter told him he negatively affected his family.  The Veteran said he could not work regularly in the store and it was a great financial sacrifice to buy his son that car.  He had aggressive thoughts with self-harm content but was ultimately judged to be nonsuicidal.  A private record from the same month described him as "dirty and scruffy."

Early 2004 VA psychiatric records show the Veteran had strained interpersonal relations and was involved in an argument with a nurse.  A February 2004 VA primary care record stated his depressive disorder was not improved.  The July 2004 VA examination report showed a GAF of 50. Despite VA treatment and prescribed medications, he had all of the same problems as before plus excessive anxiety, tension, irritability, and trouble concentrating.  The examiner described the Veteran as appropriately dressed and in contact with reality.  The examiner said his signs and symptoms seriously interfered with functioning although thought, communication, and behavior were appropriate.  He was able to maintain basic activities of daily living.  He reported worsening and a short temper in an August 2004 VA psychiatry record.  In November he had further conflicts with his son.  

The June 2006 VA examination was substantially the same, with the same GAF score of 50.  He had all the same symptoms as last time plus inability to concentrate and sadness.  Like at the July 2004 VA examination, the signs and symptoms were still seriously interfering with employment and social functioning.  

Dr. R. F., his private treating psychiatrist provided a summary for the time period of May 2002 to July 2006; in this summary he said he did even not think the Veteran could manage benefits in his own best interest.  The GAF score was 45-50.  Dr. R.F. characterized the Veteran as having chronic anxiety, severe recurrent depressive episodes, and twice weekly panic attacks.  He stated the Veteran was unable to maintain effective work and social relationships during the last ten years.  

New symptoms included (but were not limited to): anhedonia, guilt, pathological dependence; paranoia or suspiciousness, recurrent obsession or compulsion, deeply ingrained maladaptive patterns of behavior, and hostility.  His prognosis was poor.  He had a history of legal problems due to fights and his behavior.  He had been unable to establish romantic relationships, lived alone and had sleeping problems.  The report notes that when his son's jeep was stolen in October 2003, he took out a rope to hang himself but ended up handing it in to a VA psychiatrist (this incident was also mentioned by the Veteran in an undated statement).  He refused to wait for appointments and "lays down on the stairway."  His appearance was always disheveled.  

In a February 2009 addendum, Dr. R.F. said the Veteran had a history of suicidal ideas related to problems with his son and talked about a pamphlet with instructions of how to commit suicide.  His behavior has demonstrated severe occupational and social impairment due to his mental disorder.  

Several lay statements were submitted.  The Veteran said he had to close his business and he was isolated from everyone, including his children.  In an August 2006 statement, he said he had tried to hurt himself and others.  In August 2004, the Veteran's probate lawyer said he had been involved in legal matters which could have been avoided if he did not have mental illness.  Also, a friend, ASC, said he had deteriorated; he used to have a sense of humor and positive attributes but over the past 25 years he had aggressive and hostile behavior.  C.B., a former Army Reserve supervisor, also said the Veteran had deteriorated.  

Several records show ongoing conflicts with various people.  Incidents with his neighbor and son are described in June 2006 and January 2007 VA psychiatry records as well as a May 2008 Dr. R.F. medical certificate.  A July 2006 VA primary care record shows the Veteran was being evaluated for a non-psychiatric issue when he left angry and shouting abruptly before other options could be considered.  In September 2007, he reported being in a "brawl" with his son and felt guilty afterwards.  Similarly in January 2009, he said he was in a brawl with a "crazy woman" in town and just refrained himself from hitting her.  

The June 2008 VA examiner found there was no effect of the mental disorder on total occupational and social functioning because the symptoms were controlled by continuous medication.  However, the report also states the Veteran hadn't been taking his current medications that long, so he didn't know if they were effective or not.  The Veteran described his symptoms and when they started including moderate social withdrawal in 2004 and a moderately strained family relationship started in 1998.  He appeared guarded in disheveled clothes and kept his eyes closed during the interview.  Other symptoms were as before.  Poor impulse control was noted.  Also, a March 2009 VA psychiatric record showed the Veteran was in depression with no remission and in poor compliance with treatment.  Due to the inconsistencies, the Board assigns the June 2008 report little probative weight.  

A March 2011 private psychiatric evaluation also disagreed with 2008 VA examiner's conclusion that the Veteran was not totally occupationally and socially impaired, stating it looked like he had complete social and occupational impairment since at least 2002.  He had dangerous symptoms even while working until 2005.  The GAF was listed as 45.  The Veteran's sister was also interviewed for this report.  The Board finds this evaluation does not take into account the bulk of the VA and private treatment records showing the Veteran did not have persistent delusions, felt guilt and remorse after fights or outbursts and was in touch with reality.  The evidence shows the Veteran was consistently able to attend to activities of daily living and was oriented.  As a result, the March 2001 evaluation is assigned limited weight.  

The Board finds the Veteran's disability picture is best represented by a 70 percent rating.  As shown by the VA examinations and private treatment, the Veteran has consistently been able to maintain contact with reality and tend to activities of daily living.  He was not psychotic or hallucinating.  While Dr. R.F. maintained the Veteran was unable to maintain effective work and social relationships during the last ten years, the record has consistently shown he had no delusions, understood the outcome of his behavior, maintained marginal employment for part of the time period and had some relationships, even if they were not very effective.  

The Board has considered the Veteran's low GAF scores of 45 during this period and that they have ranged generally from 55 to 60.  The Veteran does have serious symptoms, and as a result the Board is giving the Veteran the benefit of the doubt in awarding the 70 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board does not find any further staged ratings to be appropriate for the time period on appeal.  Hart, 21 Vet. App. at 509-510.  Also, the Board finds the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology; as explained above, he has occupational and social impairment with deficiencies in most areas.  As a result, the assigned schedular evaluation is adequate and no further analysis is necessary for this period.  Thun, 22 Vet. App. at 115.  

Increased rating for general anxiety disorder in excess of 70 percent from November 12, 2009

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  

In a June 2011, the attorney representative in this case stated: "[The Veteran] is satisfied with the ratings assigned from November 2009 onward.  The sole issue before BVA at this time is entitlement to a schedular rating over 50 percent for generalized anxiety disorder (to include TDIU) from November 21, 2003 to November 11, 2009."  (The Veteran was already assigned a TDIU, effective November 12, 2009, in March 2010.)  

The Board finds the Veteran's statement indicating his intention to withdraw the appeal for general anxiety disorder in excess of 70 percent from November 12, 2009 satisfies the requirements for the withdrawal of the substantive appeal.  In Hanson v. Brown, 9 Vet. App. 29, 31 (1996) the United States Court of Appeals for Veterans Claims (Court) held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  The Veteran has withdrawn his appeal for general anxiety disorder in excess of 70 percent from November 12, 2009 and there remain no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review it, and it is dismissed.  



ORDER

From November 21, 2003 to November 11, 2009, a 70 percent rating, but no higher, is awarded, subject to the laws and regulations governing the award of monetary benefits.  

The appeal regarding entitlement to an increased rating for general anxiety disorder in excess of 70 percent from November 12, 2009 is dismissed.  


REMAND


The Veteran filed a formal application for TDIU in April 2009, but the Board finds that TDIU was implicitly raised before this point.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court determined that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, was not a separate claim for benefits, but was an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial increased rating or a regular increased rating.  Rice, 22 Vet. App. at 453-54.  

A Social Security Administration (SSA) income statement shows that the Veteran earned nothing in 2004 and 2005 he earned an amount that was below the poverty level for that year.  As described above, the evidence shows the Veteran had trouble with working regularly starting in late 2003.  

In view of the award of a 70 percent rating for the period prior to November 11, 2009, the Board finds that the schedular criteria for a TDIU are now met for that period.  See 38 C.F.R. § 4.16(a).  The RO has not adjudicated this matter in light of the additional award.  

Accordingly, the case is REMANDED for the following action: 

1. Refer the claims file to a VA physician and have him/her opine whether the Veteran was precluded from pursuing gainful employment due solely to his service-connected GAD for any period prior to November 11, 2009.  The claims file should be made available to the physician and the report should state that it was reviewed.  A rationale should be included with the opinion.  

2. Adjudicate the claim of entitlement to a TDIU for the period prior to November 11, 2009.  If the decision is in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


